Smith, Judge,
delivered the opinion of the court:
4,544 boxes of “Lydbrook” open-hearth tin plates, imported at San Francisco and invoiced at 42 shillings 9 pence per box f. o. b. Swansea, were entered for duty by the importer at 38 shillings 8 pence per box in accordance with the shipper’s certificate accompanying the invoice. 7,182 boxes of “Arto” plates, also imported at San Francisco, were entered as invoiced at 42 shillings '3 pence per box.
The goods were not advanced by the appraiser and were appraised by him at the entered value. (See art. 582, Customs Regulations, 1915.) The collector, however, finding from the weigher’s return that the weight of each box slightly exceeded that stated in the invoice, proceeded to liquidate the entry on the basis that a 200-pound box was the unit box and that a number of theoretical boxes should be added to meet the increased weight found by the weigher.
The appraiser appraised the actual number of boxes imported at their entered value per box and the collector had no power or authority to change that value and reappraise the merchandise by multiplying the appraised unit value of each box by any number of boxes other than the number of boxes actually imported. If the appraiser had appraised the “Lydbrook” importation at 38 shillings 8 pence for each 200 pounds of tin plates and the “Arto” tin plates at 42 shillings 3 pence for each 212 pounds, the collector’s liquidation would have been correct. The appraiser, however, appraised the value of each box of tin plates and with that appraised value the collector had no right to interfere. —Wills v. Russell (30 Fed. Cas. 70); Tuska v. United States (10 Ct. Cust. Appls. 65, 66, 67, 70; T. D. 38337); Igstaedter & Co. v. United States (11 Ct. Cust. Appls. 477, 478; T. D. 39570). The collector if he is dissatisfied with the appraisement by the local appraiser may appeal to reappraisement, but he can not reappraise the merchandise or review or modify the appraisement actually made.
The judgment of the Board of General Appraisers is reversed.